                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                           Attorneys at Law
                                    I 00 Lafayette Street, Suite 501
                                         New York, NY 10013



FRANKLIN A. ROTHMAN                                                             Tel: (212) 571-5500
JEREMY SCHNEIDER                                                                Fax: (212) 571-5507
ROBERT A. SOLOWAY
DAVID STERN



RACHEL PERILLO


                                                                   February 7, 2020

VIA ECF
Hon. Jesse M. Furman
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

                    Re: United States v. Oscar Valdes-Garcia
                        16 Cr. 387 (JMF)

Dear Judge Furman:

     I write with consent of the government seeking to adjourn the
May 21 st , 2020 sentence in this matter to a date in September 2020
that is convenient for the court. The reason for this request is
that the trial date was adjourned to June 1 st , 2020. We think that
the trial will illuminate Mr. Valdes-Garcia's role in the
organization and relative culpability, information which will be
relevant to his sentence.

     If. your Honor has any questions regarding this matter, it is
respectfully requested that you contact the undersigned. Thank you
very much for your attention.


Application GRANTED. Sentencing is
ADJOURNED to September 15, 2020, at
3:30 p.m. SO ORDERED. The Clerk of
Court is directed to terminate Doc. #362.




        February 11, 2020
